Name: Decision of the European Parliament of 5 May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section I Ã¢  European Parliament
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service
 Date Published: 2010-09-25

 25.9.2010 EN Official Journal of the European Union L 252/1 DECISION OF THE EUROPEAN PARLIAMENT of 5 May 2010 on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section I  European Parliament (2010/492/EU, Euratom) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2008 (1), having regard to the final annual accounts of the European Communities for the financial year 2008  Volume I (SEC(2009) 1089  C7-0173/2009) (2), having regard to the report on budgetary and financial management  financial year 2008, Section I  European Parliament (3), having regard to the Internal Auditors annual report for 2008, having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2008, together with the institutions replies (4), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5), having regard to Article 272(10) and Article 275 of the EC Treaty, Article 314(10) and Article 318 of the Treaty on the Functioning of the European Union, and Article 179a of the Euratom Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6) (the Financial Regulation), and in particular Articles 145, 146 and 147 thereof, having regard to Article 13 of the Internal Rules on the implementation of the European Parliaments budget (7), having regard to Article 147(1) of the Financial Regulation, which requires each EU institution to take all appropriate steps to act on the observations accompanying the European Parliaments discharge decision, having regard to its resolution of 29 March 2007 on the guidelines for the 2008 budget procedure  Sections II, IV, V, VI, VII, VIII and IX  and on the European Parliaments preliminary draft estimates (Section I) for the 2008 budget procedure (8), having regard to Rules 77 and 80(3) of, and Annex VI to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control (A7-0095/2010), A. whereas citizens have the right to know how their taxes are being spent and how the power entrusted to political bodies is handled (9), B. whereas the principle of checks and balances is of fundamental importance in institutions characterised by decentralised financial management and whereas that principle must be assured by sufficiently developed central responsibility for the systemic adequacy of the internal control framework and governance structure, C. whereas a condition of efficient and meaningful accountability  the obligation to explain how public funds have been used  is that citizens of the Union have access to relevant and objective information, 1. Grants its President discharge in respect of the implementation of the European Parliament budget for the financial year 2008; 2. Sets out its observations in the resolution set out below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part thereof to the Council, the Commission, the Court of Justice of the European Union, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 71, 14.3.2008. (2) OJ C 273, 13.11.2009, p. 1. (3) OJ C 127, 5.6.2009, p. 1. (4) OJ C 269, 10.11.2009, p. 1. (5) OJ C 273, 13.11.2009, p. 122. (6) OJ L 248, 16.9.2002, p. 1. (7) PE 349.540/Bur/ann/fin. (8) OJ C 27 E, 31.1.2008, p. 225. (9) The European Transparency Initiative.